Citation Nr: 0007600	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-05 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
October 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which reopened the veteran's claim for service 
connection for PTSD, but denied the claim.


FINDING OF FACT

The veteran currently manifests PTSD that is shown to be 
related to a confirmed non-combat stressor that occurred 
during service.


CONCLUSION OF LAW

PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that the Board's appellate 
consideration of this claim will be on a de novo basis.  The 
appellant's PTSD-service connection claim was previously and 
finally denied in the past, but the RO reopened the claim by 
rating decision in July 1994.  The Board agrees with this 
determination based on the facts found, as detailed below, 
which allows further appellate review of the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (VA required 
to first consider whether new and material evidence had been 
presented before merits of claim can be considered; regional 
office determination as to whether evidence is "new and 
material" is subject to de novo adjudication by the Board); 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (Board 
cannot ignore "threshold" issue of new and material 
evidence).

As the claim is now reopened, the Board further finds that it 
is well grounded; that is, the claim is not inherently 
implausible.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  It is found also that all the facts relevant to the 
claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. § 5107(a).

The veteran claims service connection for PTSD as a result of 
a stressor that occurred while he was on active duty.  In 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).
An examination was conducted by VA in March 1994.  At that 
time, the veteran stated that, while in the Navy, he was 
working with a furnace that was to melt 600 pounds of bronze.  
He said that he had insisted that the furnace had not been 
built for this purpose, but was ordered to use it despite 
this fact.  An accident occurred, spilling the bronze and 
burning himself and a fellow serviceman.  He related having 
dreams about this incident and of being depressed over it.  
He blamed himself for not disobeying orders.  He reported 
waking up at night when the furnace in his home started.  The 
diagnosis was PTSD.  

A statement, dated in April 1997, was received from J. B. 
Bleich, M.D.  Dr. Bleich noted that he had been treating the 
veteran for PTSD since July 1995.  Dr. Bleich noted PTSD 
symptoms of recurrent, intrusive and distressing thoughts of 
explosion; recurrent dreams of trauma; flashbacks, with 
reliving of an explosion when smelling smoke or furnace oil 
in the winter; easy startle with loud noises; irritability; 
increased heart and respiratory rates; tremors; avoidance of 
confined places; the need to be near exits; feelings of 
detachment and a foreshortened future.

An examination was conducted by VA in August 1997.  At that 
time, the veteran reported that while in the Navy in February 
1983, he was told to activate a furnace that he did not 
believe was ready to be utilized.  An explosion occurred that 
caused burning material to spread over the floor.  The 
veteran sustained first and second degree burns and 
subsequently started to drink after this accident.  He 
reported having nightmares about this event, intrusive 
thoughts of the accident and was afraid of fire.  The 
examiner rendered a diagnosis of PTSD that was directly 
related to this stressful event.  A subsequently performed 
psychological evaluation agreed with this diagnosis.  

"A clear (that is, unequivocal) PTSD diagnosis by a mental- 
health professional must be presumed . . . to have been made 
in accordance with the applicable DSM [Diagnostic and 
Statistical Manual of Mental Disorders] criteria as to both 
the adequacy of the symptomatology and the sufficiency of the 
stressor."  Cohen v. Brown, 10 Vet. App. 128 (1997).  As the 
veteran has such a diagnosis, the case hinges on whether or 
not he had a recognizable stressor while on active duty.  
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran does not contend that he engaged in combat with 
the enemy.  Therefore, the stressor that has been is found to 
have caused his PTSD must be independently verified.

Service medical records show that the veteran was treated for 
first and second degree burns in February 1983.  Statements 
were received in December 1987 from a man who served with the 
veteran and his wife.  They both relate their knowledge of 
the accident described by the veteran, stating that he and 
the veteran were almost trapped in a burning building after 
molten metal had been spilled all over the floor of the plant 
in which he was working.

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, the medical evidence supports a 
conclusion that the veteran's PTSD is related to his military 
service.  There is simply no objective evidence of record 
which provides an alternative etiology for this disorder.  
The combination of the burn injuries reported in the service 
medical records and independent verification of the alleged 
stressful event from a witness, is sufficient to satisfy the 
criteria for a finding that the veteran's diagnosed PTSD is 
the result of service.


ORDER

Service connection for PTSD is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

